Citation Nr: 0501850	
Decision Date: 01/26/05    Archive Date: 02/07/05	

DOCKET NO.  03-15 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1977, and from November 1980 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The statement of the case indicates that an application for 
education benefits (VA Form 22-1990) arrived at the VA 
Regional Office in Atlanta on September 27, 1989.  A review 
of the record reflects that this application is not currently 
of record.

38 U.S.C.A. Section 3452(a)(1)(A) (West 2002) defines an 
eligible veteran for purposes of Chapter 34 as an individual 
who served on active duty for a period of more than 180 days, 
any part of which occurred after January 31, 1955, and before 
January 1, 1977, if discharged or released therefrom under 
conditions other than dishonorable.  The discharge or release 
requirement prescribed by 38 U.S.C.A. Section 3452(a)(1)(A) 
is waived in the case of any individual who served more than 
180 days in an active duty status for as long as that 
individual continues on active duty without a break therein.  
See 38 U.S.C.A. § 3452(a)(2) (West 2002).  Therefore, the 
veteran could have received Chapter 34 benefits while on 
active duty.

Further, the record does not contain the veteran's service 
personnel records which may include information regarding 
what type of assistance the veteran received in taking 
courses during his active service.

Accordingly, the case is REMANDED for the following:

1.  Please attempt to obtain the 
veteran's service personnel records, 
specifically requesting records relating 
to any tuition assistance payments.

2.  Please attempt to obtain, and 
associate with the record on appeal, the 
veteran's claims file and the application 
for VA education benefits (VA Form 22-
1990) which was received at the VA 
Regional Office in Atlanta on September 
27, 1989.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is further notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


